                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

*************************************
LIBERTARIAN PARTY OF                     *
NEW HAMPSHIRE, et al                     *
                                         *
                 Plaintiffs,             *
        v.                               *              Civil No. 1:20-cv-00688-JL
                                         *
GOVERNOR CHRISTOPHER T.                  *
SUNUNU, Governor of the State of         *
New Hampshire, in his official capacity, *
                                         *
        And                              *
                                         *
WILLIAM M. GARDNER, Secretary of         *
State of the State of New Hampshire,     *
in his official capacity,                *
                                         *
                 Defendants.             *
                                         *
*************************************

                  SURREPLY TO PLAINTIFFS’ REPLY TO
       OBJECTION TO PLAINTIFFS’ EMERGENCY VERIFIED MOTION FOR
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        NOW COMES Governor Christopher T. Sununu, in his official capacity as Governor of

the State of New Hampshire (“Governor”) and William M. Gardner, in his official capacity as

Secretary of State for the State of New Hampshire (“Secretary of State”) (collectively “State”),

by and through their counsel, the New Hampshire Office of the Attorney General, and

respectfully submit this surreply to respond to the plaintiffs’ reply to the State’s objection to their

motion for preliminary injunction, and state as follows:

        1.      The plaintiffs bear the burden to prove their entitlement to a preliminary

injunction. Initially, to support their motion, the plaintiffs offered only the affidavit of Jilletta

Jarvis (“Jarvis Aff.”). While the plaintiffs excoriate the State for “false characterizations” they
claim are “over the top,” Pl. Reply at 6, the Jarvis Aff. offered no evidence of any activity at all

during the first quarter of 2020. To the contrary, Ms. Jarvis explained that the Libertarian Party

of New Hampshire (“LPNH”) intended to “focus our solicitation activities during the spring and

summer . . . .” Jarvis Aff. ¶7. Given the record the plaintiffs created, on an issue on which they

bear the burden, their criticism of the State’s response is not well taken. The Jarvis Aff. allowed

for no conclusion other than that the plaintiffs had conducted no nomination paper gathering

activity between January 1, 2020 and March 13, 2020.

        2.      Tacitly recognizing their failure of proof, the plaintiffs included with their reply

Ms. Jarvis’ supplemental affidavit (“Supp. Aff.” or “supplemental affidavit”). But the

supplemental affidavit does little to change the accuracy of the State’s assertions. Ms. Jarvis

now broadly claims that LPNH “began collecting nomination petitions in January 2020,” Supp.

Aff. ¶1, but apparently on just one day, the presidential primary, id. ¶ 5. Ms. Jarvis offers no

other example of any activity between January 1 and March 13, 2020.

        3.      From March 13, 2020 to June 15, 2020, Ms. Jarvis claims – for the first time in

this litigation – that LPNH sent out 350 letters seeking nomination petitions. Supp. Aff. ¶7. Yet,

LPNH has contact information for as many as 4,000 registered voters. Supp. Aff. ¶3 (“In 2016

we collected between 5,000 and 6,000 petitions of which approximately 2,000 were deemed

invalid.”). Ms. Jarvis also claims that an unidentified candidate – apparently not one of the

actual plaintiffs in this action – sent out between 500 and 1,000 emails during the same time

period. Supp. Aff. ¶7. So even with Ms. Jarvis’ supplemental affidavit, the plaintiffs’ evidence

of their signature collecting efforts between March 13, 2020 and June 15, 2020 are these two

alone. At most, Ms. Jarvis’ supplemental affidavit changes the State’s assertion that the

plaintiffs did nothing, to they did very little, to collect nomination papers for the first half of




                                                  -2-
2020. The plaintiffs have failed to meet their burden of proof, yet criticize the State for pointing

that out. Pl. Reply at 6 (arguing that the State’s “false characterizations are over the top.”).

       4.       Ms. Jarvis’ supplemental affidavit does little to bolster the plaintiffs’ contention

that they have been diligently trying to collect signatures since June 15, 2020. Plaintiffs express

concern for the safety of canvassers, but do not say that they are unable to hire canvassers, or

find volunteers. Pl. Reply at 11. To the contrary, someone staffed a table for LPNH outside of

Market Basket in Bedford over the July Fourth weekend. Supp. Aff. ¶17. Beyond that one

specific example, Ms. Jarvis loosely contends that “in recent weeks we have had people going

door to door to collect petitions. However their efforts have been largely unsuccessful. . . .”

Supp. Aff. ¶16. Ms. Jarvis offers no further details, falling well short of the plaintiffs’ burden to

establish a likelihood of success that the nomination paper requirements constitute a severe

burden. See Libertarian Party of Connecticut v. Merrill, 2020 WL 3526922 *10 (D. Conn. June

27, 2020) (regarding a candidate’s 45-minute effort seeking signatures door to door, “[t]his very

limited experience is insufficient to persuade the court that in-person petitioning is impossible,

particularly in light of the evidence before the court of successful in-person petitioning.”).

       5.      Similarly, the plaintiffs acknowledge large public gatherings, but express their

own, unquantified concern that participants at these gatherings would not “have welcomed

petition gatherers for a political party not known for its sympathy with their objectives.” Reply

at 12. The plaintiffs refer to the Black Lives Matter rallies, assume hostility, but make no

assertion that they attempted to obtain signatures at those rallies or at other public gatherings,

such as the “Re-open NH” rallies, whose participants the plaintiffs might have presumed would

be more sympathetic. https://www.facebook.com/reopennh/ (last visited July 16, 2020). Re-

open NH reports that it held two rallies on April 18, 2020 with 306 and 43 guests respectively,




                                                 -3-
and rallies on May 2, 2020 with 313 guests, May 16, 2020 with 212 guests, June 6, 2020 with

470 guests, June 27, 2020 with 197 guests, and July 4, 2020 with 242 guests. State’s Exhibit I

(Re-open NH Events web page); State’s Exhibit J (Re-open NH Independence Day rally

Facebook post). Had plaintiffs secured an average of just 200 signatures per rally, they would

have had 1,400 by July 4, 2020.

       6.      The plaintiffs make much of a statement in the Final Report of the Select

Committee on 2020 Emergency Election Support. Pl. Reply at 3-4. That report is the product of

a committee created on April 27, 2020, charged with advising “the Department of State on the

use of $3.2 million of federal CARES Act money.” Election Report at 1. The committee of six

included the Ballot Law Commission chair, two legislators, a former town clerk, a moderator and

a former gubernatorial legal counsel. Their report contained recommendations, and, as is clear

from the cover sheet to the report, the Secretary of State focuses on the conduct of the election

itself, not the gathering of nomination papers, the former of which presents significantly greater

pandemic related complications. In any event, the relevance of the committee’s comment about

signature gathering, and how it helps the plaintiffs establish the severe burden they claim,

remains uncertain. Libertarian Party of Connecticut v. Merrill, 2020 WL 3526922 * 10 (D.

Conn. June 27, 2020) (Governor’s statement on March 28, 2020 “that in-person petitioning was

not feasible on the timeline required by statute,” “does not support the conclusion that in-person

petition remains not feasible now,” given, among other things, that the pandemic has abated and

Connecticut has begun the process of reopening).

       7.      Finally, the plaintiffs misunderstand the State’s argument, based on a First Circuit

decision affirming this Court’s rejection of LPNH’s claims, that collecting signatures is a

function of money as much as time. Pl. Reply at 13 (“if a large enough bank account can




                                               -4-
purchase the resources required to secure the requisite number of signatures . . . then the

nomination signature requirement is a proxy for wealth not community support.”). The point is

not whether a party must have financial resources to mount a ballot drive – even LPNH has

raised substantial sums for this year and has spent substantial sums in the past. See State’s

Exhibit C (LPNH Ballot Access Drive web page) (LPNH has raised over $33,000 and seeks to

raise $80,000 for a nomination paper signature drive); Libertarian Party of New Hampshire v.

Gardner, 843 F.3d 20, 27 (1st Cir. 2016) (“With $50,000 in hand, a party can obtain 20,000

signatures within two or three months (or seven days if we use LPNH’s July 2012 experience as

a gauge).”). The point is that LPNH is able, armed with resources reflecting public support, to

gather the significantly fewer necessary signatures than it needed in 2014 easily within the period

from June 15, 2020 until the August 5, 2020 deadline. Libertarian Party of New Hampshire, 843

F.3d at 27.

       8.      The plaintiffs’ reply offers no helpful legal authority in support of their assertion

of a severe burden on access to the ballot. In addition to the authority in their motion for

preliminary injunction, which, as the State explains in its objection, is inapposite to this action,

the plaintiffs offer a decision from the Massachusetts Supreme Judicial Court issued on April 27,

2020, Goldstein v. Secretary of the Commonwealth, 142 N.E.2d 560 (April 27, 2020), which

stands in contrast to the situation in this action in many ways. First, similar to the authority in

their preliminary injunction motion, Goldstein concerned Massachusetts signature requirement

deadlines that fell during the pendency of stay at home and other restrictive emergency orders.

Candidates had a concentrated period of time – from February 11, 2020 until April 28, 2020 or

May 5, 2020, in which to gather, for some offices, as many as 10,000 signatures. 142 N.E.2d at

565-66. The Massachusetts Governor declared a state of emergency on March 10, 2020, and, on




                                                 -5-
March 23, 2020, issued an order prohibiting gatherings of greater than 10 and closing all

nonessential businesses. Id. at 567-68. Goldstein, in other words, presents another case in which

(1) signature gathering timelines were significantly tighter than in New Hampshire, and (2) the

pandemic struck and society shut down toward the end of the signature period.

       9.      In addition, Goldstein apparently arose under Massachusetts and not federal

constitutional law and the Massachusetts “Secretary of State rightly and readily acknowledges,

the minimum signature requirements . . . now impose a severe burden . . .” on ballot access. Id.

at 571. In fact, the Massachusetts Secretary of State proposed a 50% reduction in signatures

required. The Goldstein parties never presented a dispute to the court concerning the severity of

the burden.

       10.     Even under those circumstances, the Massachusetts SJC refused the plaintiffs’

request to be relieved of all signature requirements. Id. at 572 (“We decline to order this

remedy; . . . Even in the midst of the pandemic, the State has a legitimate interest in ensuring

that a candidate makes a preliminary showing of support among the electorate before appearing

on the ballot.”). The court emphasized that the plaintiffs had enjoyed half of the signature

gathering period – from February 11, 2020 to March 23, 2020 – in which to gather signatures.

Id. The Court also emphasized that, since March 23, 2020, gathering signatures is not

impossible. Id. Under all of those circumstances, which differ in almost every way from New

Hampshire’s, the court ordered a signature number reduction of 50%. Id. at 573.

       11.     And the plaintiffs overlook recent, analogous decisional law, including in which

the Libertarian Party was plaintiff, in which courts have determined that signature requirements

did not severely burden access to the ballot notwithstanding the pandemic. In Thompson v.

Dewine, 959 F.3d 804, 806 (6th Cir. May 26, 2020), the court considered a stay of a district




                                               -6-
court’s injunction against Ohio signature gathering requirements necessary to get a ballot

initiative included on the ballot. Employing the same analytical framework as candidate ballot

access challenges, the court found no severe burden. The court observed that the five week

period remaining from the lifting of restrictions “undermines the Plaintiffs’ argument that the

State has excluded them from the ballot.” 959 F.3d at 810.1 The court continued:

                  Plaintiffs’ claim effectively boils down to frustration over failing to
                  procure as many signatures for their petitions (because of social
                  distancing and reduced public crowds) as they would without the
                  pandemic. But that’s not necessarily true. There’s no reason that
                  Plaintiffs cannot advertise their initiatives within the bounds of our
                  current situation, such as through social or traditional media inviting
                  interested electors to contact them and bring the petitions to the
                  electors’ homes to sign. Or Plaintiffs could bring their petitions to
                  the public by speaking with electors and witnessing the signatures
                  from a safe distance, and sterilizing writing instruments between
                  signatures.

Id. at 810; see also Whitfield v. Thurston, 2020 WL 3451692 *21 (E.D. Arkansas June 24, 2020).

Perhaps most important, the court concluded:

                  Moreover, just because procuring signatures is now harder (largely
                  because of a disease beyond the control of the State) doesn’t mean
                  that Plaintiffs are excluded from the ballot. And we must remember,
                  First Amendment violations require state action. So we cannot hold
                  private citizens’ decisions to stay at home for their own safety
                  against the State. Because the State has not excluded Plaintiffs from
                  the ballot, the burden imposed upon them by the State’s [signature]
                  requirements cannot be severe.

Id. (quotation and citation omitted) (emphasis in original); see also Lyons v. City of Columbus,

2020 WL 3396319 (S.D. Ohio June 19, 2020) (“To the extent Plaintiffs have faced a new reality



1
  The relevant Ohio emergency orders expressly exempted First Amendment protected activity from restriction. The
court, however, analyzed the severity of the burden as if the exemption did not exist and the signature gatherers were
restricted from their activity during the imposition of the emergency orders. Id. at 810. In New Hampshire,
Emergency Order #17, which closed nonessential businesses, included elections personnel among essential
businesses permitted to remain open. State’s Exhibit E (Emergency Order #17) at Exhibit A, Other Community-
Based Essential Functions; see also Common Sense Party v. Padilla, 2020 WL 3491041 *3 (E.D. California June
26, 2020).


                                                        -7-
since March 2020 – the difficulty of signature-gathering in this time of pandemic, social

distancing and changed behavior of [signers] – the difficulty is not the type of state-imposed

burden on speech that the First Amendment prohibits.”).

       12.      In Libertarian Party of Connecticut v. Merrill, 2020 WL 3526922 (E.D. Conn.

June 27, 2020), for another example, the Libertarian Party of Connecticut sought suspension of

signature requirements similar to New Hampshire, which required them to gather approximately

7,500 or 2,800 signatures, depending on office sought, in the period from January 2, 2020 to

August 5, 2020. 2020 WL 3526922 at *3. Similar to New Hampshire, the gathering period

began January 1, 2020 and the Connecticut Governor issued stay at home and other restrictive

orders on March 20, 2020 and March 26, 2020. Id. Unlike New Hampshire, the Connecticut

Governor reduced the signature requirement to .70% from 1% of actual voters in the previous

election, and capped the maximum number required at 5,250. This left the requirements

somewhat similar to New Hampshire’s unadjusted requirements, depending on the office sought.

Id. In addition, Connecticut eased some of the signature gathering requirements, such as the

requirement that the signature gatherer witness the signing of the nomination papers. Id.

       13.     The court first observed that the Governor’s orders, similar to New Hampshire,

did not prohibit in-person soliciting. Id. at *7 (“Although these orders impact in-person

soliciting, none expressly prohibits it or restricts it, certainly not by the candidate or volunteer

petitioners.”). See State’s Exhibit E (Emergency Order #17) at Exhibit A, Other Community-

Based Essential Functions (listing elections personnel as essential workers). The Court also

acknowledged the plaintiffs’ contention, similar to the plaintiffs in this action, that “their

candidates do not begin petitioning until late spring.” Id. Thus, even if the emergency orders

prohibited in-person soliciting, the orders had expired by the time the plaintiffs, by their own




                                                 -8-
admission, would have begun in-person soliciting. Id.; see also Jarvis Aff. ¶7 (“For this election

cycle it had been our intention to focus our solicitation activities during the spring and summer . .

. .”).

         14.   As to the severity of the burden, the court concluded that “[e]ven with the

challenges that COVID-19 presents, the court cannot conclude, based on the record before it, that

Connecticut’s petitioning requirements would exclude or virtually exclude a reasonably diligent

candidate from the ballot. The signature requirement - .70% of last election’s voters – is not

excessive, and the petitioning period – seven months – is substantial.” Id. The court concluded

that “[a]dmittedly, the threat of COVID-19 will pose difficulties for [signature gatherers], even

as the state continues the process of reopening. But whether the plaintiffs’ success rate is 40%-

50% of normal, or some lower number, in-person petition circulation has been and remains an

option for all candidates.” Id. at *10. To be sure, the Connecticut situation differs from New

Hampshire, in the small percentage reduction in signature requirements and the relaxed signature

gathering requirements, but the court’s fundamental points apply equally to the plaintiffs in this

action, and the court found no reason to simply order the plaintiffs included on the ballot.

         15.   Other courts have similarly found the absence of a severe burden on analogous

facts. In Common Sense Party v. Padilla, 2020 WL 3491041 (E.D. Calif. June 26, 2020), the

court held that a California requirement for a new party to obtain 68,180 signatures did not

impose a severe burden on ballot access during the pandemic. Referring to the period of

imposition of the California stay at home order, the court pointed out that the plaintiffs “have had

almost one year from the time they indicated their intent to qualify for the March 2020 ballot to

secure the necessary registrations,” and concluded that, “[i]n context, a short window where in-

person solicitation may not have been permitted does not qualify as a severe burden.” Id. at *6.




                                                -9-
The court also emphasized the plaintiffs’ delay in filing suit: “[i]ndeed, they waited some two

months to even initiate this action to challenge [the signature requirement statute] itself. If in-

person solicitation was so instrumental to Plaintiffs’ success, it seems they would have filed their

challenge immediately rather than waiting so long during such a critical time in their campaign.”

Id.; see also Lyons v. City of Columbus, 2020 WL 3396319, *5-6 (S.D. Ohio June 19, 2020)

(finding doctrine of laches barred claims in suit not filed until June 17, 2020, when emergency

orders issued on March 12, 2020 and plaintiffs chose to seek other means of redress in the

interim period). Similar to the Connecticut decision, the situation and requirements in

California differ in some ways from New Hampshire, but the underlying points remain sentient:

the plaintiffs have had a lengthy period in which to gather signatures, at most a short interruption

in that period, and they waited months to file suit at their own peril.

       16.     In short, as a matter of fact and analogous law, the plaintiffs fall well short of

proving a likelihood of success on the merits of their severe burden claim. That alone precludes

the preliminary injunction they seek. For the reasons articulated in the State’s objection,

moreover, the plaintiffs cannot meet the other elements of proof for entitlement to a preliminary

injunction.




       WHEREFORE, the State respectfully requests that this Court:

               A.      Deny the motion for preliminary injunction; and

               B.      Grant such further and other relief as this Court deems just, equitable and

                       proper.




                                                - 10 -
                                               Respectfully submitted,

                                               CHRISTOPHER T. SUNUNU,
                                               GOVERNOR OF THE STATE OF NEW
                                               HAMPSHIRE, AND

                                               WILLIAM GARDNER, NEW HAMPSHIRE
                                               SECRETARY OF STATE

                                               By their attorneys,

                                               GORDON J. MACDONALD
                                               ATTORNEY GENERAL


July 20, 2020                                  /s/ Daniel E. Will
                                               Daniel E. Will, Bar #12176
                                               Solicitor General

                                               /s/Laura E. Lombardi
                                               Laura E. Lombardi, Bar #12821
                                               Senior Assistant Attorney General

                                               New Hampshire Department of Justice
                                               Office of the Attorney General
                                               33 Capitol Street, Concord, NH 03301-6397
                                               (603) 271-3650




                                 CERTIFICATE OF SERVICE

        I, Daniel E. Will, hereby certify that a copy of the foregoing surreply to plaintiffs’ reply

to objection to plaintiffs’ emergency verified motion for temporary restraining order and

preliminary injunction was sent via the court’s e-filing system to Jonathan Meyer, Esquire,

counsel for the Plaintiffs.


July 20, 2020                                  /s/ Daniel E. Will
                                               Daniel E. Will




                                                - 11 -
